Citation Nr: 1641355	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to June 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  In June 2009, the RO determined that additional relevant service treatment records had been received and denied service connection for back injury residuals on the merits.  In May 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge sitting at the RO. 

The Veteran was afforded the requested hearing before a Veterans Law Judge sitting at the RO in September 2011.  A hearing transcript was prepared and incorporated into the record.  In January 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals and remanded the Veteran's appeal to the RO for additional action. 

The Board remanded the Veteran's claim to the RO for additional action in August 2013.  In February 2014, the Board denied service connection for back injury residuals.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

The Court granted the Parties' Joint Motion for Remand (JMR) in May 2015; vacated the February 2014 Board decision; and remanded the Veteran's appeal to the Board for additional action consistent with the JMR.  Specifically, the JMR noted that the Board did not address the Veteran's December 2013 statement contesting that his back injury had been "successfully treated" in service, as noted by an October 2013 VA examiner.  It was noted a July 2013 buddy statement had been submitted from a fellow servicemember noting that the Veteran was never able to perform his duties as he did before his back injury inservice.  The JMR noted that since the evidence was relevant to the claim, it should have been reviewed by the RO in the first instance.  The JMR further noted that the Board did not adequately explain why the Veteran was not entitled to another Board hearing, as he had requested in December 2013.

In May 2015, the Veteran was informed that the Veterans Law Judge who had conducted his September 2011 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In July 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  

In a January 2016 written statement, the Veteran waived the AOJ's review of the additional evidence received into the record since the last SSOC.

The Board remanded the case in February 2016 so that a hearing could be scheduled.  In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  As noted in the February 2016 remand, the Board has reframed the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion is related to his military service. 




CONCLUSION OF LAW

The criteria for service connection for post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion.  As this represents a complete grant of the benefit sought on appeal with respect to these matters, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran contends that service connection is warranted for a chronic back disability as it was incurred due to an injury during active duty service.  He testified in September 2011 that he injured his back in September or October 1966 lifting a large drum of aviation fuel while stationed in Peru.  The Veteran also testified that he has experienced back pain since the in-service injury.  See September 2011 and July 2016 Board hearing transcripts.

The record establishes the presence of the first two elements of service connection. The Veteran was diagnosed with degenerative joint disease of the lumbar spine status post fusion surgery in January 1993.  Diagnoses of degenerative disc disease of the lumbar spine also were noted on VA examinations in February 2012 and October 2013.  In addition, letters from his private physician and chiropractor note treatment for chronic back pain dating throughout the claim period. 

Service records do not document the back injury reported by the Veteran and are negative for complaints or treatment related to a lumbar spine condition.  Slight scoliosis was observed at a January 1966 examination, but the Veteran's spine was normal at a subsequent physical examination conducted in January 1967 and at the May 1967 separation examination.    

Although the reported back injury is not reflected in the service records, the Veteran testified in September 2011 that his back was injured in September or October 1966 while stationed in Peru and he sought treatment at a foreign clinic.  With respect to service records, the Veteran testified in September 2011 that he experienced back pain dating from his 1966 injury that required a psychiatric consultation in January 1967.  The Veteran is competent to report injuries incurred during service and the record also contains March 2008, July 2013, and July 2016 statements from fellow servicemen verifying that the Veteran hurt his back in Peru and received medical treatment in Lima, where there were no U.S. military medical facilities.  A January 1967 psychiatric report indicates that the consultation was necessary due to anxiety related to the Veteran's overseas service in Peru.  The Veteran reported experiencing nightmares involving physical injury, though the specific injury was not noted.  Additionally, the Veteran was temporarily suspended from flying status in November 1966 and January 1967 due to medical reasons, though the precise nature and reason for the suspension is not provided in the service personnel records.  In any event, the Board will resolve any doubt in favor of the Veteran and find that an in-service back injury is established.

After service, in October 1988, the Veteran injured his spine working as a logger.  Medical records dating from October 1988 show that the Veteran injured his back while lifting a logging truck tire and was treated with multiple courses of spinal manipulation by a private chiropractor.  His chiropractor, Dr. M., noted on the work-injury medical report that there was no known impairment due to prior injuries.  The Veteran was referred to a private orthopedist and underwent spinal fusion surgery in April 1990.  

There are several positive and negative medical opinions of record addressing the etiology of the Veteran's present lumbar spine disability.

The favorable evidence includes a March 2008 letter from the Veteran's chiropractor, Dr. M., stating that the Veteran received occasional treatment for low back pain in his family's clinic since 1967.  The chiropractor indicated that he recalled conversations with the Veteran in the 1970s that he had injured his back in the military.  The chiropractor further noted that the Veteran aggravated his back condition in October 1988 while replacing a log truck tire.  The Veteran reportedly was referred back to their office in November 1989 for spinal manipulation twice weekly until April 1990, when he had lumbar surgery.

The Veteran's private physician, Dr. B., whose office performed the April 1990 lumbar surgery, also submitted two medical opinions.  In January 2008, Dr. B. noted that the Veteran had first been under their care in 1989 and then underwent a surgical intervention in 1990.  Dr. B. noted that at the last office visit, the Veteran related that in 1967 in Lima, Peru, he had been dealing with 50-gallon drums and had hurt his back and sought medical attention.  Dr. B noted that the Veteran's lower back condition was severe enough that at one point, he sought psychiatric care in January 1967 as he was having bad dreams and anxiety for a physical condition.  Dr. B indicated that in his medical and professional opinion the Veteran's present back conditions could be related to the back injury received while in the military.  Dr. B. also stated that he believed the Veteran's active duty injuries to his low back contributed to his need for further care that he had received over the years.

Dr. B. submitted another medical opinion in January 2014 noting his prior statements in January 2008, and noting that the Veteran's back pain and problems, in his opinion, were related to the active duty military injuries that he sustained while in the Army.  Dr. B. reviewed a buddy statement that had been submitted noting that after the Veteran injured his back in service in 1966, he was never able to perform his duties normally following the injury.  Dr. B. stated that he did not have access to the Veteran's military service records but that these records might indicate that the Veteran never complained of back problems until he hurt his back in Peru.

The Veteran testified at the Board videoconference hearing in July 2016 that Dr. B. was aware of the Veteran's work injury in 1988.  See July 2016 Board hearing transcript, pp. 26-27.  It is also worth noting that Dr. B.'s office performed his surgery in April 1990 and likely would have been aware of his work injury in 1988 at that time.

VA examiners in February 2012 and October 2013 provided medical opinions against the Veteran's claim.  The VA examiner in February 2012 stated that it would be mere speculation that the Veteran's degenerative disc disease of the lumbar spine was caused or aggravated by activities during military service.  However, the examiner also found that there was no current objective evidence that the Veteran's lumbar spine condition (degenerative disc disease of the lumbar spine) was caused or aggravated by any degree of his military service.

The VA examiner in October 2013 determined that the Veteran's in-service injury, based on the Veteran's description of the injury, its treatment, and the contents of the service records, resolved without residuals.  The examiner further noted that the Veteran's chiropractic treatment for occasional back pain dating from 1967 was for mechanical-type pain or lumbosacral strain; i.e. episodes of acute back pain associated with specific activities or events that were not indicative of a chronic condition stemming from an in-service injury.  The examiner noted that the October 1988 post-service injury was also significant based on the 65 spinal manipulation treatments received by the Veteran and the April 1990 major spinal fusion surgery.  In addition the October 2013 VA examiner observed inconsistencies in the March 2008 letter from the Veteran's chiropractor, the lack of confirmation of back pain or injury in the January 1967 in-service psychiatric consultation report, and the Veteran's ability to work as a logger from 1970 to 1988 all indicated a nexus was not present between the current disability and service.  

In December 2013, the Veteran submitted a statement taking issue with the October 2013 VA examiner's finding that the back injury in service resolved without incident, pointing to the buddy statements he submitted noting that he was observed to be unable to perform his duties as he did before his injury.  See July 2013 statement from F.R.C.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a lumbar spine disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he had a back injury in service and has experienced chronic back pain are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his back injury and chronic back pain are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he had a back injury in service and that he has experienced back pain for many years.  The Veteran's lay statements with respect to his complaints of back injury and back pain are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the favorable and unfavorable evidence is more or less equally-balanced.  The probative values of both medical opinions provided by the Veteran's chiropractor in March 2008 and physician in January 2014, as well as the opinions provided by the VA examiners in February 2012 and October 2013 are high as these clinicians were fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinions were supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As there is no reason shown to value one opinion over the other, the evidence is relatively equally-balanced, in this regard.

While, as pointed out by the October 2013 VA examiner, the Veteran's chiropractor submitted inconsistent statements by noting on the Veteran's work injury form in 1988 that the Veteran had no known impairment from prior back injuries; and then noting in 2008 that he recalled conversations with the Veteran concerning his military injury in the 1970s, the Board does not find that this, in and of itself, renders the March 2008 medical opinion as unreliable.  It is also significant that the Veteran's doctor, Dr. B., determined that the Veteran's active duty injuries to his low back contributed to his need for further care that he had received over the years; and that the Veteran's back pain and problems, in his opinion, were related to the active duty military injuries that he sustained while in the Army.  As for the VA medical opinions in February 2012 and October 2012, the VA examiners did not appear to give any weight to the Veteran's and his fellow service member's statements that after his back injury in service, he never fully recovered and continued to experience back pain since the injury.  As noted above, the Veteran is competent to make these assertions; and there is no significant reason shown to doubt his credibility in this regard.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because the Veteran had a back injury in service, and a private chiropractor and physician have determined that the Veteran's current back disability is related to this in-service injury with a clear rationale and understanding of the Veteran's medical history, the Board concludes that the evidence is relatively equally-balanced in terms of whether it supports the grant of service connection for a lumbar spine disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a lumbar spine disability is granted.


ORDER

Entitlement to service connection for a post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


